Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2022

                                     No. 04-22-00725-CV

                                     David Gene BECKA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1257
                     Honorable Andrew Wyatt Carruthers, Judge Presiding


                                        ORDER
        After we granted a first extension, we set the reporter’s record due on November 17,
2022. On the due date, court reporter Roxanne F. Pena filed a notice of late record. She noted
she is diligently working on the record, but she is waiting to receive exhibits from the district
clerk.
       By statute, this appeal must be given priority over all other appeals. See TEX. HEALTH &
SAFETY CODE ANN. § 574.070 (“The court of appeals and supreme court shall give an appeal
under this section preference over all other cases and shall advance the appeal on the docket.”
(emphasis added)).
       We ORDER Roxanne F. Pena to continue to give this record the highest priority status in
the order of preparing records. See id.
       The reporter’s record is due as soon as it is ready, but not later than November 28,
2022. See TEX. R. APP. P. 35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court